Title: To James Madison from Jacob Wagner, 26 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 26 Septr. 1805
          
          I have examined the point you refer to relative to the British order of 8 Jany. 1794, in the appendix to the 4th. vol. of Robinson. This government was very far from recognising the right of a belligerent to confine neutrals within the limits of their commerce in time of peace. The order of Novr. 1793 was known at the Admiralty only a few days before the 26th. Decr. It was superseded therefore in about a fortnight after it was published: of course it could not have admitted of any actual opposition from Philada. and it appears that on the 9th. Jany. Mr. Pinckney, in an interview with Lord Grenville, in remonstrating against the order of the 8 Jany. observed “that we did not admit the right of belligerent powers to interfere further in the commerce between neutral nations and their adversaries, than to prevent their carrying to them articles, which, by common usage, were established as contraband, and any articles to a place fairly blockaded; that consequently the two first articles, though founded upon principles of not suffering in war a traffic, which was not admitted by the same nations in time of peace, and of taking their enemies property when found on board of neutral vessels, were nevertheless contrary to what we contended to be just principles of the modern law of nations.” At the time Mr. Pinckney received the order of Novr. Ld. Grenville was absent, and after his return an interview was avoided by him until it was agreed in the Cabinet to rescind the order. Mr. Robinson is therefore mistaken in his assertion that we made representations analogous to the British doctrine.
          In one of the Moniteurs you sent me is a detail of the massacre of the Jews at Algiers, coming in all probability from the French legation. It seems that Basnach was the first sacrifice. It ended by a stipulation of the Dey, that no jews, except Artisans, should be permitted to reside at Algiers, and that their number should be limited as agreed upon in a treaty between Barbarossa and their nation. It is probable that at least the pecuniary corruption, necessary to the management of affairs, will be diminished by the fall of the Jews.
          I am preparing details of Spanish depredations for the Spanish Minister, but I am fearful as they are in most instances authenticated by our Consuls in Cuba, the Spaniards may act vindictively towards them.
          There is an Indian Agency at Natchitoches vacant, which Cathcart is desirous of obtaining. He has applied to the Secretary of war for it, and as he has no intimate acquaintance with him, he is about to apply for your assistance. I observed to the Secretary of war, that there was a disposition to provide reasonably for Cathcart in what he might be competent to perform; and the appointment is to remain open until the return of the President. As C. understands French & Spanish and knows enough of the quality of goods and keeping accounts to qualify him, he seems not be very unfit. The Secretary of war, wishing a person who would stand behind the counter and attend with patience to the minute wants of the Indians, is fearful that in practice Mr. C’s dignity may be found an inconvenience. The emolument I am told is a salary of 1000 dollars, with a Clerk at 500, which he wishes to unite if he obtains the appointment. I have the honor to remain, Dear Sir, With great attachmt. & respect, Your most obed. servt.
          
            Jacob Wagner
          
        